Citation Nr: 0901990	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under 38 
U.S.C. Chapter 30 
(the Montgomery GI Bill).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1979 to March 1988, followed by four years 
of service with the Active Guard Reserve from October 1995 to 
August 1999.  She subsequently served on active duty with the 
United States Air Force from November 2000 until her 
retirement in January 2007.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma which denied the veteran's claim for educational 
benefits. 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted in San Antonio, Texas in August 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  At that time, the veteran submitted evidence 
directly to the Board, along with a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

Clarification of issue on appeal

The RO has previously considered the issue on appeal as 
entitlement to educational benefits under the Reserve 
Educational Assistance Program (REAP).  See, e.g., the May 
2007 statement of the case.  During the August 2008 hearing, 
the veteran verified her periods of active duty with the 
undersigned.  Her representative contended that the RO, most 
likely unaware of the veteran's second period of active 
service, mistakenly treated her claim as one for benefits 
under REAP rather than the Montgomery GI Bill.  Accordingly, 
the issue has been re-characterized as a claim for 
educational benefits under the Montgomery GI bill, as 
reflected on the title page of this decision.




FINDINGS OF FACT

1.  The veteran first entered active service in 1979; she 
declined benefits under the Post-Vietnam Era Veterans' 
Educational Assistance Act Program (VEAP) at that time and 
did not re-enroll on or before October 9, 1996.

2.  The veteran did not apply for and was not awarded Chapter 
34 benefits prior to December 31, 1989.

3.  The veteran's eligibility for the Selected Reserve 
Educational Assistance Program expired on October 2, 1995.


CONCLUSION OF LAW

The requirements for VA educational assistance under Chapter 
30, Title 38, United States Code have not been met.  
38 U.S.C. §§ 3011, 3221 (West 2002); 
38 C.F.R. §§ 21.7042, 21.7044, 21.7045, 21.7540, 21.7550, 
21.7551 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to educational benefits.  

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence. 
See generally the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).

For reasons set out immediately below, the Board concludes 
that the VCAA is inapplicable in this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notification procedures do not apply in 
cases where the applicable chapter of Title 38, United States 
Code contains its own notice provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  VA educational 
programs have their own provisions that address notification 
and assistance.  Under 38 C.F.R. § 21.1031(b) "if a formal 
claim for educational assistance is incomplete, or if VA 
requires additional information or evidence to adjudicate the 
claim, VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(d)."  

The RO in fact advised the veteran by letter dated in March 
2007 of the additional information needed to complete her 
claim, specifically a copy of her DD Form 2366 showing 
election of the Montgomery GI Bill.  

In short, VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 38 
C.F.R. § 21.1031 (2008), not the VCAA.

Analysis

The veteran argues her enrollment under the Montgomery GI 
Bill in October 1995 should entitle her to educational 
benefits; she has submitted documentation confirming such 
enrollment.  See a DD Form 2366, signed by the veteran on 
October 26, 1995.  However, for reasons stated immediately 
below the Board finds that, regrettably, the veteran is not 
entitled to VA educational benefits under the Montgomery GI 
Bill. 

In general, eligibility for benefits under the Montgomery GI 
Bill hinges upon a claimant first entering military service 
after June 30, 1985.  See 38 C.F.R. 
§ 20.7042(a)(1).  Manifestly, the veteran did not do so; her 
initial period of active service with the Air Force began in 
January 1979.  She is, accordingly, not eligible for Chapter 
30 education benefits under these general criteria.  

There are, however, a number of other bases for eligibility 
under the Montgomery GI Bill.  

The Board has considered 38 U.S.C.A. § 3011(a), which 
provides that persons with eligibility under 38 U.S.C. 
Chapter 34 [the Vietnam Era GI Bill] may establish 
eligibility for educational assistance under Chapter 30.  
However, in the instant case the veteran first entered active 
service in January 1979, so she obviously did not serve for a 
period of more than 180 days, any part of which occurred 
after January 31, 1955, and before January 1, 1977.  
Accordingly, with regard to Chapter 30 benefits [benefits 
under the Montgomery GI Bill], eligibility cannot be 
established through conversion of Chapter 34 eligibility.  
The veteran's claim fails on that basis as well.  

The Board has also considered whether the veteran's reserve 
service entitles her to educational assistance.  In this 
case, a May 1990 Department of Defense Form 2384 shows that 
the veteran had basic eligibility to participate in the 
Selected Reserve Educational Assistance Program (REAP) on 
October 1, 1988.  The veteran asserts in her substantive 
appeal that she did not sign any documentation to disenroll 
in reserve educational benefits, and the Board sees no such 
document in the veteran's education folder.  However, it 
appears that the time limit for establishing educational 
benefits pursuant to reserve service has expired.

For reservists who become eligible for these benefits before 
October 1, 1992, such as the instant case, the period of 
eligibility expires effective the earlier of the following 
dates (i) the last day of the 10-year period beginning on the 
date the reservist becomes eligible for educational 
assistance; or (ii) the date the reservist is separated from 
the Selected Reserve.  38 C.F.R. § 21.7550 (2008).  The time 
limit on eligibility may otherwise be affected by extension 
due to active duty orders, completion of term of program, 
discharge for disability, unit deactivated and the provisions 
of 38 C.F.R. § 21.7551 (Extended period of eligibility).  Id.   

In this case, a May 1990 Department of Defense Form 2384 
shows that the veteran had basic eligibility to participate 
in the Selected Reserve Educational Assistance Program on 
October 1, 1988.  She left reserve service on October 2, 
1995.  Therefore, pursuant to 38 C.F.R. § 21.7550(a) her 
eligibility for such benefits expired on October 2, 1995.  
Moreover, she does not qualify for an extension.  
See 38 C.F.R. §§ 20.1033, 21.7551 (2008).

Finally, the veteran is not shown to have elected enrollment 
in the Post-Vietnam Era Veterans' Educational Assistance Act 
Program (VEAP).  Under 38 U.S.C.A. 
§ 3221, each person entering military service on or after 
January 1, 1977 and before July 1, 1985 shall have the right 
to enroll in the education benefits program provided by 
Chapter 30 at any time during such person's service on active 
duty before July 1, 1985, with a monthly deduction made from 
the person's military pay in an amount ranging from $25 to 
$100.  In 1996, the Veterans' Benefits Improvements Act of 
1996, Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) extended eligibility for the 
Chapter 30 (Montgomery GI Bill) program to additional Chapter 
32 (VEAP) participants.  Under the provisions of Section 106 
of Public Law 104-275, a Chapter 32 participant with money in 
the Chapter 32 fund could be eligible for Chapter 30 benefits 
if, in pertinent part, the individual was a participant in 
Chapter 32 (VEAP) on October 9, 1996.  

More recent statutory changes, set forth in the Veterans 
Benefits and Health Improvement Act of 2000, provide for an 
additional year (beginning on November 1, 2000, and ending on 
October 31, 2001) for an individual to make an irrevocable 
election to enroll in Chapter 30; however, the individual 
must have participated in VEAP on or before October 9, 1996.

In this case, there is no evidence that the veteran enrolled 
in VEAP or contributed to VEAP.  Indeed, it appears the 
veteran specifically denied VEAP benefits in February 1979.  

The veteran does not dispute that she did not enroll in VEAP 
in 1979.  She claims, however, that she subsequently enrolled 
in VEAP and "opened a $25 account . . . I don't know if I 
ever got that back when I left active duty or not.  I . . . 
can't find any documentation for that."  See the August 2008 
hearing transcript, page 11.  
The record on appeal does not contain any such documentation.  
Without documentation of her subsequent re-enrollment in VEAP 
on or before October 9, 1996, her eligibility under VEAP 
cannot be conceded.  

The veteran contends that she was not properly counseled as 
to her education benefits upon her return to active duty in 
November 2000.  See the June 2007 substantive appeal.  The 
Board notes that even if there had been misinformation 
conveyed to her by a government employee, this alone could 
not cause the sought after benefit to be granted.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) [holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits].

In sum, the Board concludes that the veteran cannot receive 
educational assistance benefits under Chapter 30 as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
criteria for eligibility to educational assistance benefits 
under Chapter 30 have not been met and the claim, therefore, 
is denied. 

Additional comment

The Board acknowledges the veteran's very cogent contentions, 
to the effect that she served on active duty for many years 
and that she wants to further her education.  To some extent, 
the veteran appears to be raising an argument couched in 
equity.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C. §§ 503, 7104(c) (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

In this connection, the Board observes that the intent of the 
United States government is to afford its veterans generous 
educational benefits under the auspices of VA.  
Unfortunately, the legislation and regulations in this area 
appear to have devolved into a confusing "alphabet soup" of 
programs with little or no coordination among them.  This 
veteran appears to have fallen into a crack in that one or 
more of these programs may have potentially applied to her, 
but for one reason or another none in fact does.    

The Board notes that under 38 U.S.C. § 503 the Secretary of 
VA  has the ability to grant equitable relief in certain 
situations.  The veteran and her representative may wish to 
consider whether her  a petition to the Secretary may be 
warranted.


ORDER

Entitlement to educational assistance benefits under 38 
U.S.C. Chapter 30 (Montgomery GI Bill) is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


